         Case 21-40512         Doc 3     Filed 04/09/21 Entered 04/09/21 09:13:06              Desc Main
                                            Document    Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION


IN RE:
Trophy Hospitality, LLC                                    Case No. 21-40512 btr
3351 Waverly Drive                                         Chapter: 11
Celina, TX 75009
EIN: XX-XXXXXXX
Debtor

     NOTICE OF MISSING DOCUMENTS AND NOTICE THAT CASE MAY BE DISMISSED
                         IF DOCUMENTS ARE NOT FILED

Upon review of the Court's docket in the above-referenced case, the Clerk notes that the following required documents
have yet to be filed with the Court. Items listed below are due by April 22, 2021.
Schedules
B 202 - Declaration Under Penalty of Perjury for Non-individual Debtors
B 206 Summary - A Summary of Your Assets and Liabilities (non-individuals)
B 206A/B - Schedule A/B: Property (non-individuals)
B 206D - Schedule D:Creditors Who Have Claims Secured By Property (non-individuals)
B 206E/F - Schedule E/F:Creditors Who Have Unsecured Claims (non-individuals)
B 206G - Schedule G:Executory Contracts and Unexpired Leases (non-individuals)
B 206H - Schedule H:Your Codebtors (non-individuals)
Statements
B 207 - Statement of Your Financial Affairs (non-individuals)
NOTICE: Failure to timely file the required statements and schedules and to comply with the Fed. R. Bankr. P.
1007(c) and 11 U.S.C. § 521 to cure any or all of the deficiencies noted above shall subject this petition to
dismissal without further notice. All forms can be found at http://www.uscourts.gov/forms/bankruptcy-forms.

DATED: April 9, 2021
                                                            JASON K. MCDONALD
                                                            CLERK OF THE COURT
